           Case 2:19-cv-01277-JAD-EJY Document 37 Filed 01/16/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     LORI A. CAPPELLO, an individual,                              Case Number
                                                                2:19-cv-01277-JAD-EJY
11                                  Plaintiff,

12            vs.
                                                                ORDER GRANTING
13     CAPITAL ONE, N.A., a Delaware                        JOINT MOTION DISMISSING
       Corporation; EQUIFAX INFORMATION                   ACTION WITH PREJUDICE AS TO
14     SERVICES LLC, a Foreign Limited-Liability              DEFENDANT EXPERIAN
       Company; EXPERIAN INFORMATION                      INFORMATION SOLUTIONS, INC.
15     SOLUTIONS, INC., a Foreign Corporation;                       ONLY
       and TRANS UNION LLC, a Foreign
16     Limited-Liability Company,
                                                                   ECF No. 37
17                                  Defendants.

18

19         Plaintiff, Lori A. Cappello (“Plaintiff”) and Defendant, Experian Information Solutions,

20 Inc., by and through their respective attorneys of record, request that the above-captioned matter

21 . . .

22 . . .

23 . . .

24 . . .


                                                 Page 1 of 2
           Case 2:19-cv-01277-JAD-EJY Document 37 Filed 01/16/20 Page 2 of 2



 1 be dismissed with prejudice as to Experian Information Solutions, Inc. only, pursuant to

 2 FRCP 41(a)(2). Each party shall bear its own attorney fees and costs incurred herein.

 3 Dated this 16th day of January, 2020.               Dated this 16th day of January, 2020.

 4 COGBURN LAW                                         NAYLOR & BRASTER

 5
   By:   /s/Erik W. Fox                                By:   /s/Andrew J. Sharples
 6 Name: Jamie S. Cogburn, Esq.                        Name: Jennifer L. Braster, Esq.
         Nevada Bar No. 8409                                 Nevada Bar No. 9982
 7       Erik W. Fox, Esq.                                   Andrew J. Sharples, Esq.
         Nevada Bar No. 8804                                 Nevada Bar No. 12866
 8       2580 St. Rose Parkway, Suite 330                    1050 Indigo Drive, Suite 200
         Henderson, Nevada 89074                             Las Vegas, NV 89145
 9       Attorneys for Plaintiff                             Attorneys for Experian Information
                                                             Solutions, Inc.
10

11         IT IS SO ORDERED.

12

13
                                              UNITED STATES DISTRICT JUDGE
                                           ORDER
14

15          Good cause appearing, IT IS HEREBY ORDERED that the Joint Motion to
                                              DATE Solutions, Inc., [ECF No. 37] is
     Dismiss the claims against Experian Information
16   GRANTED. The claims against Experian Information Solutions, Inc., are dismissed
     with prejudice, each party to bear its own fees and costs.
17

18                                           ___________________________
                                                        ____
                                                           _ __
                                                             ____
                                                                ____
                                                                __ ____
                                                                   __ ____
                                                                      __
                                             U.S. District
                                                        ct Court
                                                           Cou
                                                           Courrt Judge
                                                                  Judg
                                                                    dge 2-3-2020
                                                                    dge
                                                                    dg
19

20

21

22

23

24


                                              Page 2 of 2
